

115 SRES 47 ATS: Supporting the contributions of Catholic schools.
U.S. Senate
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 47IN THE SENATE OF THE UNITED STATESFebruary 3, 2017Mr. Donnelly (for himself, Mr. Rubio, and Mr. Toomey) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsFebruary 10, 2017Committee discharged; considered and agreed toRESOLUTIONSupporting the contributions of Catholic schools.
	
 Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence and provide students with more than an exceptional scholastic education;
 Whereas Catholic schools instill a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States;
 Whereas Catholic schools provide a high level of service to the United States by providing a diverse student population from all regions of the country and all socio-economic backgrounds, with 36.4 percent of students from ethnic and racial backgrounds and 17.4 percent of whom are non-Catholic, with a strong academic and moral foundation;
 Whereas Catholic schools are an affordable option for parents, particularly in underserved urban areas;
 Whereas Catholic schools produce students strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development;
 Whereas Catholic schools are committed to community service, producing graduates who hold “helping others” as one of their core values;
 Whereas the total Catholic school student enrollment for the 2015–2016 academic year was almost 2,000,000 and the student-teacher ratio was 13.1 to 1;
 Whereas Catholic schools educate a diverse population: 20.3 percent racial minorities; 16.1 percent Hispanic/Latino; 17.4 percent non-Catholic;
 Whereas the Catholic high school graduation rate is 99 percent, with 87 percent of graduates attending 4-year colleges;
 Whereas, in the 1972 pastoral message concerning Catholic education, the National Conference of Catholic Bishops stated, “Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.”;
 Whereas the week of January 29, 2017, to February 4, 2017, has been designated as National Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops, and February 1, 2017, as National Appreciation Day for Catholic Schools;
 Whereas National Catholic Schools Week was first established in 1974 and has been celebrated annually for the past 43 years;
 Whereas, while some Catholic schools are challenged by declining enrollments and school closures, the good news is that there is a strong demand and enthusiasm for Catholic schools;
 Whereas 32 percent of Catholic schools have waiting lists for admission and new schools are opening across the country; and
 Whereas the theme for National Catholic Schools Week 2017 is Catholic Schools: Communities of Faith, Knowledge and Service: Now, therefore, be it
	
 That the Senate— (1)supports the goals of National Catholic Schools Week, an event cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops and established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States;
 (2)applauds the National Catholic Educational Association and the United States Conference of Catholic Bishops on their selection of a theme that all can celebrate; and
 (3)supports the continued dedication of Catholic schools, students, parents, and teachers across the United States toward academic excellence, and supports the key role they play in promoting and ensuring a brighter, stronger future for the United States.